Title: To John Adams from Thomas Hazard, 3 May 1798
From: Hazard, Thomas
To: Adams, John



Sir,
3 May 1798

The General Assembly of the State of Rhode–Island and Providence Plantations, beg Leave to express their cordial Approbation of your wise & pacific measures, in the attempt to negotiate with the Republic of France. They observe, with singular Satisfaction, that you appear to have been actuated by a sincere desire to do Justice to that Republic, if in any thing she had been injured; to obtain justice for the multiplied injuries which her Citizens had committed against us; and, above all, to preserve Peace. We indulged a hope, that your overtures for reconciliation, dictated by a spirit of impartiality, & a love of Justice, would have been heard with candour, & treated with respect. It is therefore with regret & astonishment we learn, that these unequivocal proofs of friendship, have been disregarded; that our Envoys have not been accredited, and that the most liberal advances to negotiation have been rejected. You have pursued Peace, with a solicitude corresponding with the importance of the object; and if it is not restored cannot be preserved, the failure can ought not be attributed to any want of liberality or justice in the means you have employed. We are satisfied that you could not have gone further toward the attainment of this object, without abandoning the honour & dignity of our Country.
In the present state of our national affairs, when a foreign power has lost sight of the immutable principles of Justice, and of the solemn faith of treaties, and cherishes the unfounded opinion, that the people & government of the United States are divided, we consider it our sacred duty to declare to you, & to the world, that the constitution and government of the United States our Country have merited and obtained our affectionate confidence.
On an occasion so interesting, we feel the most lively pleasure in giving you every assurance of our confidence in your wisdom & integrity, and of our respectful and personal attachment, and of of our determintation to suggest the Constitution & Government of the United States Relying, under God, upon the unanimity, courage and virtue of our Fellow–Citizens, we declare our solemn determination to support the Constitution and Government of the United States—
By Order and in behalf of the General Assembly of the state of Rhode-Island and Providence Plantation
The foregoing draught of an address is submitted by








Thos. G. HazardJohn HarrisWalt: ChanningWelcome ArnoldJohn DavisEdward MantonTho. C. HazardJames Burrill Junr.House of Representatives May 3. 1798
Voted & Resolved unanimously that the foregoing address be approved & adopted. That the said address (if the same be approved of by the House of Magistrates) be signed by his Excellency the Governor in behalf of this General Assembly, and that his Excellency  be & he hereby is requested to transmit the same to the Senators & Representatives of the State in Congress with a request that they will  present the same to the President of the United States and that the Govr. be requested to decline giving any Copy of this Address to be printed— untill He shall have recd. the Presidents Answer thereto—
Voted &c
N. Marchant CM
In the House of Magistrates Read and the same day & Concurred, unanimously.
By Order,
Saml. Eddy Secry.